Appeals by the defendant from two judgments of the Supreme Court, Kings County (D’Emic, J), both rendered March 16, 2005, convicting him of bail jumping in the second degree under indictment No. 7694/04 and criminal possession of a weapon in the fourth degree under indictment No. 5352/03, upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The issues raised on these appeals are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Miller, J.E, Crane, Ritter and Lifson, JJ, concur.